                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BESSEMER SYSTEM FEDERAL CREDIT )
UNION,                              )
                                    )
          Plaintiff,                )
                                    )
                                                           Case No. 2:19-cv-00624-RJC
     vs.                            )
                                    )
FISERV SOLUTIONS, LLC, f/k/a FISERV )
SOLUTIONS, INC., and FISERV, INC.,  )
                                    )
          Defendants.               )

                      FED. R. CIV. P. 26(F) REPORT OF THE PARTIES

        Pursuant to Federal Rule of Civil Procedure 26(f), Plaintiff Bessemer System Federal
Credit Union (“Plaintiff”) and Defendants Fiserv Solutions, LLC and Fiserv, Inc. (herein
referred to as “Defendants”), submit the following report:

1.        Identification of counsel and unrepresented parties. Set forth the names,
          addresses, telephone and fax numbers and e-mail addresses of each unrepresented
          party and of each counsel and identify the parties whom such counsel represent:

     Charles J. Nerko (pro hac vice)                 Andrew J. Wronski (pro hac vice)
     Alexander Mirkin (pro hac vice)                 Jesse L. Byam-Katzman (pro hac vice)
     OFFIT KURMAN, P.A.                              FOLEY & LARDNER LLP
     10 East 40th Street, 35th Floor                 777 East Wisconsin Avenue
     New York, NY 10016                              Milwaukee, WI 53202
     charles.nerko@offitkurman.com                   awronski@foley.com
     amirkin@offitkurman.com                         jbyam-katzman@foley.com
     212-545-1900                                    414-271-2400
     Fax: 267-338-1335                               Fax: 414-297-4900

     Richard J. Parks (PA ID No. 40477)              Efrem M. Grail (PA ID No. 81570)
     PIETRAGALLO GORDON ALFANO                       Brian C. Bevan (PA ID No. 307488)
     BOSICK & RASPANTI, LLP                          THE GRAIL LAW FIRM
     7 West State Street, Suite 100                  Koppers Building, 30th Floor
     Sharon, PA 16146                                436 Seventh Avenue
     rjp@pietragallo.com                             Pittsburgh, PA 15219
     724-981-1397                                    egrail@graillaw.com
     Fax: 724-981-1398                               bbevan@graillaw.com
                                                     412-227-2969
     Counsel for Plaintiff Bessemer System           Fax: 856-210-7354
     Federal Credit Union



                                                 1
                                                     Counsel for Defendants Fiserv Solutions,
                                                     LLC and Fiserv, Inc.


2.   Set forth the general nature of the case (patent, civil rights, anti-trust, class action,
     etc.):

     Plaintiff’s Position: Bessemer is a not-for-profit credit union, and Fiserv is a provider
     of technology services to financial institutions. In July 2014, Bessemer and Fiserv
     Solutions entered into a Master Agreement under which Fiserv Solutions agreed to
     provide account processing services, statement generation, recordkeeping, online
     banking, and related cloud-based online services and software products to Bessemer.
     Bessemer alleged there were numerous security vulnerabilities at Fiserv, including
     security weaknesses in the Fiserv-hosted online banking website that allowed hackers
     to take over Bessemer’s online banking accounts, contrary to Fiserv’s representations
     to Bessemer that its online banking system had an authentication protocol that
     complied with federal bank regulatory standards. Bessemer also alleged that Fiserv
     also provided inaccurate account records and information to Bessemer, that its services
     and software manifested other defects, and that Fiserv held back Bessemer’s records
     when Bessemer de-converted from Fiserv, and defrauded Bessemer out of additional
     fees. Fiserv has not returned all of Bessemer’s archived documents and has asserted
     it now owns certain of Bessemer’s records.

     Per the Court’s recent ruling on Fiserv’s motions to dismiss, the Court held that
     Bessemer has stated causes of action for breach of contract, fraud, fraudulent
     inducement, breach of bailment, misappropriation of trade secrets under the
     Pennsylvania Uniform Trade Secrets Act and the Defend Trade Secrets Act, and a
     declaratory judgment of the parties’ rights. In the Court’s recent ruling on Fiserv’s
     motion to strike, the Court held that Bessemer stated an entitlement to punitive
     damages, and that questions of fact existed with respect to Bessemer’s entitlement to
     a jury trial notwithstanding the jury waiver provision in the Master Agreement.

     Defendants’ Position: Defendants deny each of Bessemer’s claims. Defendants
     further assert that Fiserv, Inc. is not a proper party to this litigation. In addition, Fiserv
     Solutions is investigating counterclaims for breach of the Master Agreement and seeks
     contractual recovery of attorneys’ fees and costs under Paragraph 11(h) of the Master
     Agreement.

3.   Date Rule 26(f) Conference was held, the identification of those participating
     therein and the identification of any party who may not yet have been served or
     entered an appearance as of the date of said Conference:

     A Rule 26(f) conference was held on July 31, 2020. The following counsel of record
     attended the Rule 26(f) conference:

     For Plaintiff:

         •   Charles J. Nerko and Alexander Mirkin of Offit Kurman, P.A.
         •   Richard Parks of Pietragallo Gordon Alfano Bosick & Raspanti, LLP



                                                 2
     For Defendants:

        •   Efrem M. Grail of the Grail Law Firm
        •   Jesse L. Byam-Katzman of Foley & Lardner LLP


4.   Date of Rule 16 Initial Scheduling Conference as scheduled by the Court: (Lead Trial
     Counsel and unrepresented parties shall attend the Rule 16 Initial Scheduling Conference
     with their calendars in hand for the purpose of scheduling other pre-trial events and
     procedures, including a Post-Discovery Status Conference; Counsel and unrepresented
     parties shall attend the Rule 16 Initial Scheduling Conference prepared to discuss the
     anticipated number of depositions and identities of potential deponents and the
     anticipated dates by which interrogatories, requests for production of documents and
     requests for admissions will be served):

     August 20, 2020 at 10:00 AM.

5.   Identify any party who has filed or anticipates filing a dispositive motion pursuant
     to Fed. R. Civ. P. 12 and the date(s) by which any such anticipated motion may be
     filed:

     Defendants filed their Motion to Dismiss Plaintiff’s Second Amended Complaint (ECF
     No. 52) and Motion to Strike Plaintiff’s Jury Demand and Prayer for Punitive Damages
     (ECF No. 50) on November 13, 2019. On July 14, 2020, the Court entered an Order
     granting in part and denying in part Defendants’ Motion to Dismiss and denying
     Defendants’ Motion to Strike. (ECF No. 70.) Of the thirteen claims contained in
     Plaintiff’s Second Amended Complaint, six counts survived Defendants’ Motion to
     Dismiss. Defendants will file their answer and counterclaims on August 14, 2020.
     Plaintiff reserves the right to move to dismiss any counterclaims or strike any defenses
     Defendants may assert on a briefing schedule to be stipulated by the parties and
     proposed by the Court.

6.   Designate the specific Alternative Dispute Resolution (ADR) process the parties
     have discussed and selected, if any, and specify the anticipated time frame for
     completion of the ADR process. Set forth any other information the parties wish to
     communicate to the court regarding the ADR designation

     The parties agree to mediate, but disagree on when mediation should occur and whether
     discovery should be stayed.

     Plaintiff’s Position: Prior to any action being filed, the parties participated in pre-suit
     dispute resolution discussions required by the Master Agreement. Plaintiff anticipates
     that discovery and additional investigation will maximize the potential of this matter
     being resolved at mediation. Plaintiff proposes that the parties conduct mediation at the
     close of document discovery, with a stay of depositions and expert discovery until that
     mediation concludes. Despite its concerns about mediation under the conditions being
     proposed by Fiserv, Bessemer will mediate in good faith and in accordance with the
     Local Rules when required to do so by the Court.

     Defendants’ Position: Defendants respectfully request that the Court require the parties
     to submit to and complete mediation by Friday, October 30, 2020, and stay discovery in

                                               3
     this case, other than mandatory disclosures required by Rule 26(a), until completion of
     mediation. This would ensure that the parties negotiate resolution of this case in good
     faith and, at minimum, work to narrow the scope of discovery and control the costs of
     litigation. Although the parties engaged in pre-suit dispute resolution in or around April
     2018, much has changed over the last two years. More specifically: (1) Plaintiff
     successfully deconverted in June 2019 and has been operating on a different processing
     platform for fourteen months; (2) Plaintiff filed its complaint (and amended it twice),
     which contains over 335 paragraphs of allegations and thirty exhibits; and, (3) the Court
     has ruled on Defendants’ Motion to Dismiss thereby narrowing the disputed issues in
     this case. As a result, the remaining issues, if any, between the parties are now financial
     and susceptible to early resolution through mediation.

7.   Set forth any change that any party proposes to be made in the timing, form or
     requirements of Fed. R. Civ. P. Rule 26(a) disclosures, whether such change is
     opposed by any other party, whether any party has filed a motion seeking such
     change and whether any such motion has been ruled on by the Court:

     The parties agree to exchange Fed. R. Civ. P. Rule 26(a) disclosures on or before
     September 2, 2020.

8.   Subjects on which fact discovery may be needed. (By executing this report, no party
     shall be deemed to (1) have waived the right to conduct discovery on subjects not listed
     herein or (2) be required to first seek the permission of the Court to conduct discovery
     with regard to subjects not listed herein):

     Plaintiff anticipates that discovery on the following subjects will be needed:

        •   The Master Agreement and services provided by Fiserv;

        •   Fiserv’s security policies and actual practices, knowledge of and response to
            security breaches and vulnerabilities, and efforts to comply with the Federal
            Financial Institutions Examination Council’s (“FFIEC”) requirements;

        •   Bessemer’s information, records, and trade secrets;

        •   The replevin action;

        •   Damages

     Defendants anticipate that discovery on the following subjects will be needed:

        •   The 2014 Master Agreement and the parties’ performance under the same;

        •   Communications between the parties concerning the 2014 Master Agreement, and
            negotiation thereof;




                                              4
          •   Fiserv Solutions’ Virtual Branch Services’ compliance with the Federal Financial
              Institutions Examination Council’s (“FFIEC”) authentication requirements in
              2012 and thereafter;

          •   Communications between the parties in 2012 concerning Fiserv Solutions’ Virtual
              Branch Services’ compliance with FFIEC’s authentication requirements;

          •   The parties’ historical relationship, contract and agreements and negotiation of the
              same, and customs and practice concerning their business dealings;

          •   Termination and/or non-renewal of the 2014 Master Agreement and Bessemer’s
              deconversion and transition to another service provider;

          •   Communications between the parties concerning termination and/or non-renewal
              of the 2014 Master Agreement and Bessemer’s deconversion and transition to
              another service provider;

          •   The economic value of Bessemer’s members’ information, accounts, account
              records and other information used to conduct and transact business, and the
              circumstances under which Fiserv Solutions acquired such information;

          •   Bessemer’s dismissal of the Replevin Action and the purported Replevin Action
              settlement agreement;

          •   Communications between the parties concerning dismissal of the Replevin Action
              and the purported Replevin Action settlement agreement;

          •   Plaintiff’s alleged damages; and

          •   Fiserv Solutions’ counterclaims and damages.

9.   Set forth suggested dates for the following (The parties may elect by agreement to
     schedule a Post-Discovery Status Conference, as identified in Paragraph 12, below, at
     the conclusion of Fact-Discovery rather than at the conclusion of Expert Discovery. In
     that event, the parties should provide suggested dates only for the events identified in
     sub-paragraphs 9.a through 9.e, below. The parties shall provide such information even
     if dispositive motions pursuant to Fed. R. Civ. P. 12 have been or are anticipated to be
     filed. If there are dates on which the parties have been unable to agree, set forth the date
     each party proposes and a brief statement in support of each such party's proposed date.
     Attach to this report form a proposed Court Order setting forth all dates agreed to below
     and leaving a blank for the insertion of a date by the Court for any date not agreed to):

     a.       Date(s) on which disclosures required by Fed. R. Civ. P. 26(a) have been or
              will be made:

              September 2, 2020.

     b.       Date by which any additional parties shall be joined:


                                                 5
             The parties do not contemplate the need to join additional parties.

      c.     Date by which the pleadings shall be amended:

             Defendants shall have until September 14, 2020, to amend their answer and
             counterclaims.

      d.     Date by which fact discovery should be completed:

             April 28, 2021. The parties propose additional time beyond the default discovery
             timeframe given the increased complexity of conducting discovery due to the
             COVID-19 pandemic.

             Defendants state that this deadline is consistent with a stay of discovery until the
             parties complete mediation on or before October 30, 2020, and would provide the
             parties with 180 days to complete fact discovery after mediation.

      e.     If the parties agree that discovery should be conducted in phases or limited
             to or focused on particular issues, identify the proposed phases or issues and
             the dates by which discovery as to each phase or issue should be completed:

             N/A

      f.     Date by which plaintiff's expert reports should be filed:

             May 31, 2021

      g.     Date by which depositions of plaintiff's expert(s) should be completed:

             August 30, 2021

      h.     Date by which defendant's expert reports should be filed:

             July 15, 2021

      i.     Date by which depositions of defendant's expert(s) should be completed:

             August 30, 2021

      j.     Date by which third party expert's reports should be filed:

             N/A

      k.     Date by which depositions of third party's expert(s) should be completed:

             N/A

10.   If the parties agree that changes should be made to the limitations on discovery
      imposed by the Federal Rules of Civil Procedure or Local Rule or that any other
      limitations should be imposed on discovery, set forth such changes or limitations:


                                               6
      The parties do not anticipate any changes with respect to the rules governing discovery at
      this time.

11.   Please answer the following questions in regard to the discovery of electronically
      stored information (“ESI”):

      a.     ESI. Is either party seeking the discovery of ESI in this case?
             X Yes           □ No [If “No,” skip to sub-part (e) below.]

      b.     ESI Discovery Plan. The parties have reviewed and discussed the Court’s
             Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored
             Information set forth in “Appendix LCvR 26.2.C-CHECKLIST” to the Local
             Rules and:

             □ Have agreed that, in light of the facts and issues in this case, there is no need to
             complete an ESI discovery plan, and will conduct ESI discovery by

             □ Have developed an ESI discovery plan (as attached).

             X Will have an ESI discovery plan completed by August 19, 2020.                       .

             NOTE: At the direction of the Court, parties may be required to submit a draft of
             the Stipulated Order re: Discovery of Electronically Stored Information for
             Standard Litigation set forth in “Appendix LCvR 26.2.E-MODEL ORDER” to
             the Local Rules, to address specific issues relative to the parties’ exchange of
             electronic discovery and ESI. If the parties are unable to do so, they should
             advise the Court promptly.

      c.     Preservation. Have the parties agreed on any protocol for the preservation of
             electronic data and/or potentially relevant ESI?
             □ Yes           □ X No

      d.     ADR. Does any party believe that the exchange of ESI is necessary prior to
             conducting meaningful Alternative Dispute Resolution (“ADR”) in this
             case?
             X Yes        □ No

             Plaintiff believes that ESI is necessary to conduct meaningful ADR.

             Defendants do not believe that the exchange of ESI is necessary prior to
             conducting meaningful ADR.

      e.     Clawback Agreement. The parties have reviewed F.R.C.P. 26(b)(5), F.R.E.
             502 and LCvR 16.1.D, Procedures Following Inadvertent Disclosure, and:

             X Request the Court enter an Order implementing Federal Rule of Evidence
             502(d) such as the model Order set forth in “Appendix LCvR 16.1.D” to the Local
             Rules and filed with this Report.




                                               7
             □ Have agreed on alternate non-waiver language, which either is or will be
             incorporated within the ESI discovery plan.

             □ Are unable to agree on appropriate non-waiver language.

      f.     EDSM and E-Mediator. Does any party believe that the appointment of an
             E-Discovery Special Master (“EDSM”) or E-Mediator would help resolve ESI
             discovery issues in this case? For further information, see the Court’s official
             website at http://www.pawd.uscourts.gov.
             X Yes           □ No

             Plaintiff believes that an EDSM and E-Mediator would help resolve ESI
             discovery issues in the case given the complexity of the ESI issues in this case
             and past difficulties receiving ESI from Defendants.

             Defendants do not anticipate the need for an EDSM or E-Mediator at this time. If
             the parties later determine that the appointment of an EDSM or E-Mediation
             would help resolve ESI discovery issues, the parties will promptly notify the
             Court.

      g.     Other. Identify all outstanding disputes concerning any ESI issues:

             The parties do not have any outstanding disputes concerning ESI at this time.

12.   Set forth whether the parties have elected to schedule the Post-Discovery Status
      Conference following the completion of Fact Discovery or Expert Discovery; in either
      event the parties shall be prepared at the Post-Discovery Status Conference to discuss
      and/or schedule the following: (The parties are not required during their Rule 26(f)
      Conference to consider or propose dates for the items identified below. Those dates will
      be determined, if necessary, at the Post-Discovery Status Conference. Lead trial counsel
      for each party and each unrepresented party are required to attend the Post-Discovery
      Status Conference with their calendars in hand to discuss those items listed below that
      require scheduling. In addition, a representative with settlement authority of each party
      shall be required to attend; representatives with settlement authority of any insurance
      company providing any coverage shall be available throughout the Conference by
      telephone):

      The parties have elected to schedule the Post-Discovery Status Conference following the
      completion of fact discovery and will be prepared to discuss the following at that time:

      a.     Settlement and/or transfer to an ADR procedure;

      b.     Dates for the filing of expert reports and the completion of expert discovery as
             itemized in sub-paragraphs 9.f. through 9.k., above, if the parties elected to
             defer such discovery until after the Post-Discovery Status Conference;

      c.     Dates by which dispositive motions pursuant to Fed. R. Civ. P. 56, replies
             thereto and responses to replies should be filed;

      d.     Dates by which parties' pre-trial statements should be filed;

                                               8
      e.       Dates by which in limine and Daubert motions and responses thereto
               should be filed;

      f.       Dates on which motions in limine and Daubert motions shall be heard;

      g.       Dates proposed for final pre-trial conference;

      h.       Presumptive and final trial dates.

13.   Set forth any other order(s) that the parties agree should be entered by the court
      pursuant to Fed. R. Civ. P. 16(b) or 26(c):

      The parties anticipate the need for a Stipulated Protective Order to govern the disclosure
      and use of confidential information. The parties will submit a proposed Stipulated
      Protective Order on or before August 19, 2020.

14.   Set forth whether the parties anticipate that the court may have to appoint a special
      master to deal with any matter and if so, specify the proposed role of any such
      master and any special qualifications that such master may require to perform such
      role:

      Plaintiff anticipates the need for an E-Discovery Special Master or E-Mediator to assist
      with ESI discovery issues:

           •   The issues in this case, particularly concerning data breaches and accuracy of
               statements generated by Fiserv, will require collecting and parsing logs, metadata,
               and other highly technical information.

           •   As part of the parties’ separation, Fiserv provided false and contradictory
               information about the format and nature of records it its possession and that it
               sought to return to Bessemer.

      The above issues involve complexity, so an E-Discovery Special Master or E-Mediator
      versed in these issues may be able to assist and help the parties resolve any disputes in a
      cost-effective manner. Plaintiff is amenable to waiting to have the E-Discovery Special
      master or E-Mediator appointed, but reasonably anticipates one will be necessary.

      Defendants do not anticipate the need for a special master, E-Discovery Special Master,
      or E-Mediator at this time. Defendants disagree with Plaintiff’s characterization of the
      information provided at the time of the parties’ separation. In addition, in light of the
      Court’s ruling on Plaintiff’s motion for a temporary restraining order and preliminary
      injunction instructing the parties’ to meet and confer in good faith, Defendants state that
      should any ESI discovery issues arise, the parties and their respective technology experts
      should meet to resolve these issues

15.   If the parties have failed to agree with regard to any subject for which a report is
      required as set forth above, except for proposed dates required in paragraph 9,
      above, briefly set forth the position of each party with regard to each matter on
      which agreement has not been reached:



                                                 9
16.    Set forth whether the parties have considered the possibility of settlement of the
       action and describe briefly the nature of that consideration:

       The parties have considered the possibility of settlement and agree to submit this matter to
       mediation pursuant to the Court’s ADR program. The parties disagree as to when
       mediation should occur, and whether discovery should be stayed.

Respectfully submitted,


  s/ Charles J. Nerko                              s/ Jesse L. Byam-Katzman__________
  Charles J. Nerko (pro hac vice)                 Andrew J. Wronski (pro hac vice)
  Alexander Mirkin (pro hac vice)                 Jesse L. Byam-Katzman (pro hac vice)
  OFFIT KURMAN, P.A.                              FOLEY & LARDNER LLP
  10 East 40th Street, 35th Floor                 777 East Wisconsin Avenue
  New York, NY 10016                              Milwaukee, WI 53202
  charles.nerko@offitkurman.com                   awronski@foley.com
  amirkin@offitkurman.com                         jbyam-katzman@foley.com
  212-545-1900                                    414-271-2400
  Fax: 267-338-1335                               Fax: 414-297-4900

  Richard J. Parks (PA ID No. 40477)              Efrem M. Grail (PA ID No. 81570)
  PIETRAGALLO GORDON ALFANO                       Brian C. Bevan (PA ID No. 307488)
  BOSICK & RASPANTI, LLP                          THE GRAIL LAW FIRM
  7 West State Street, Suite 100                  Koppers Building, 30th Floor
  Sharon, PA 16146                                436 Seventh Avenue
  rjp@pietragallo.com                             Pittsburgh, PA 15219
  724-981-1397                                    egrail@graillaw.com
                                                  bbevan@graillaw.com
  Counsel for Plaintiff Bessemer System           412-227-2969
  Federal Credit Union                            Fax: 856-210-7354

                                                  Counsel for Defendants Fiserv Solutions, LLC
                                                  and Fiserv, Inc.




                                                10
